Case 2:20-cv-05322-SP Document 28 Filed 09/07/21 Page 1 of 1 Page ID #:809



 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Trinidad Garcia Lopez
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
10
11   TRINIDAD GARCIA LOPEZ,               )       CASE NO. CV-20-05322-SP
                                          )
12                                        )
           Plaintiff,                     )       ORDER
13                                        )       AWARDING ATTORNEY’S
              v.                          )       FEES AND COSTS PURSUANT
14                                        )       TO THE EQUAL ACCESS TO
                                          )       JUSTICE ACT, 28 U.S.C. § 2412(d)
15   KILOLO KIJAKAZI, Acting              )
     Commissioner of Social Security,     )
16                                        )
                                          )
17                 Defendant.             )
                                          )
18
19       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
21   Justice Act in the amount of FIVE-THOUSAND SIX-HUNDRED DOLLARS and
22   NO CENTS ($5,600.00), subject to the terms of the Stipulation.
23   Dated: September 7, 2021
24                              __________________________________________
                                UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                              1
